IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

CLARE LINN WELKER and ABIGAIL
METZGER WELKER,trustees of the       No. 78031-0-1
Big Sky Trust UDT 11-14-2002
                                     DIVISION ONE
            Appellants,
                                     UNPUBLISHED OPINION
            V.

MOUNT DALLAS ASSOCIATION, a          FILED: July 8, 2019
Washington non-profit corporation;

            Respondents,

PETER and KIMBERLY ALBERT;
TIMOTHY and SUSAN ALLEN; DAVID
and NANCY AUTH; ANITA BAILOR;
PATRICK and JOANN BALENGER;
MICAJAH BIENVENU and AMY
ANDERSON; CONSTANCE
BLACKMER; HENRY J. BORYS and
KESHA EWERS; JOHN and SHARON
BOYD; PATRICIA T. CASEY; KYLE
CHAPMAN and LADD JOHNSON;
WENDY CRAWFORD; PETER DAVIS
and SUSAN CRAMPTON DAVIS;
CYNTHIA and MARK DEARFIELD;
DAVID DUGGINS and MEGAN
DETHIER; ROBERT T. EICHLER;
ROBERT J. ERSKINE, JR. and
PEGGY ERSKINE; JAMES L. and
WENDY FRANCIS; JAMES FRITZ;
GREG and JANE GERHARDSTEIN;
GARY GERO; JAMES GIMLETT and
MAGGIE GALLIVAN; CRAIG and
JEAN GRAHAM; JAMES and MARY
GUARD; NASH R. GUBELMAN and
LINDA SOFTING-GUBELMAN;
STERLING TRUST COMPANY FBO;
THOMAS and COLLEEN HAVERMAN;
No. 78031-0-1/2

RONALD and ASHLEY HURST
HENNEMAN; HENNEMAN
IRREVOCABLE TRUST; LISA LYNN
HILL; PAUL A. and JENNIFER
HOHENLOHE; GLENN and DIANE
KAUFMAN; FRED KEELER; JANE B.
KROESCHE; GORDON
LAGERQUIST; MAURICE and MOLLY
LIEBMAN; MADRONA RIDGE, LLC;
FLORENCE MCALARY; ROBERT and
SARA MCCLELLAN; J. ROYCE
MEYEROTT and LEE M. BRYAN;
JEROME S. and ANN MOSS; MOSS
TRUST; DIANNA PADILLA; MARK
PRZYBYLSKI and MAUREEN KAY
KOSHI; ROGER and JILL RATH;
PATRICIA ROBERTS; BENJAMIN
TROUTMAN and KARLA SABIN;
THOMAS SCHILLING; FLORENT
SCHOEBEL and JESSICA FARRER;
ERIK and ELAINE SCHUMY; WILLIAM
and LAURA SEVERSON; MARK
SHEPPARD; FRED and ELEANOR
SILVERSTEIN; SAN JUAN
PRESERVATION TRUST; DONALD E.
STRAUTON and MARIA SIKORSKI;
GREGORY A. and JANE SWANSON;
RIKKI SWIN; ROBERT TAUSCHER
and SANDRA HAWLEY; JOHN
TAYLOR; BRUCE D. TWOOMEY;
CARTER and JENNIFER WHALEN; L.
CURTIS WIDDOES; SILVERSTEIN-
GERSTON MOUNT DALLAS, LLC; SP
INVESTMENTS II, LLC,

             Defendants,

PETER C. ALBERT and KIMBERLY N.
ALBERT, a marital community;
representing the owners of properties
on Lower No-Name Road, Kiya Way,
Tumac Road, Rockledge Road,
Skylark Lane, Rascal Road, and
Stormridge Road; SP INVESTMENTS
II, LLC, a Washington limited liability
corn an ; MARK G. DEARFIELD and


                                          2
No. 78031-0-1/3

CYNTHIA S. DEARFIELD, trustees of
the DEARFIELD LIVINGTRUST;
SLIVERSTEING-GERSTON MOUNT
DALLAS, LLC, a Washington limited
liability company; ROBERT
TAUSCHER and SANDRA J.
HAWLEY, a marital community;
JAMES K. FRITZ, an unmarried
person; PETER A. DAVIS and SUSAN
CRAMPTON DAVIS, a marital
community; GORDON F.
LAGERQUIST, and unmarried person;
MARK SHEPPARD, an unmarried
person; JANE B. KROESCHE,
believed to be an unmarried person;
DIANA PADILLA, believed to be an
unmarried person; JOHN W. BOYD
and SHARON F. BOYD, a marital
community; CONSTANCE G.
BLACKMER, a married person;
WILLIAM A. SEVERSON and LAURA
SEVERSON, a marital community;
KARLA K SABIN and BENJAMIN D.
TROUTMAN, a marital community;
VALERIE BODDINGTON NAVRATIL,
and unmarried person; RIKKI KAY
SWIN; MARICE LIEBMAN and MOLLY
J. LIEBMAN, a marital community;
FLORENCE A. MCALARY, an
unmarried person, and JEAN
ELIZABETH MCFARLAND, a married
person as her separate estate as joint
tenants with right of survivorship;
ROBERT ERSKINE JR. and PEGGY
R. ERSKINE, a marital community;
GREGORY A SWANSON and JANE
SWANSON,a marital community;
JAMES TIMOTHY ALLEN and SUSAN
DUFOUR ALLEN, a marital
community; JOHN ROYCE
MEYEROTT and LEE M. BRYANT, a
marital community; PATRICK JAMES
BALLENGER trustee of the Patrick
James Ballenger Revocable Trust;
DONALD E. STAUNTON and MARIA
SIKORSKI, a marital community;


                                         3
No. 78031-0-1/4

 THOMAS EDWIN SIBERT and DIANA
 LYNN SIBERT, a marital community;
 JAMES L GUARD and MARY B.
 GUARD, a marital community;
 JEROME S. MOSS and ANN
 HOLBROOK MOSS,trustees of the
 Moss Trust; PAUL HOHENLOHE and
 JENNIFER HOHENLOHE, trustees of
 the Paul Hohenlohe and Jennifer
 Hohenlohe Living Trust; KENNETH E.
 SMITH; HENRY J. BORYS and
 KEESHA EVERS, a marital
 community; and FRED E. KEELER,

               Cross Claim Defendants.


      APPELWICK, C.J. — The Welkers brought a declaratory judgment action

against Mount Dallas Association (MDA) after MDA informed all property owners

that it would be billing them for road maintenance costs. The trial court found that

all owners had an obligation to share in the costs of general maintenance and

periodic resurfacing of the Road. The Welkers argue that the trial court exceeded

its authority in selecting MDA's cost allocation method, ordering nonconsenting

owners to pay into a reserve fund, and limiting voting rights to owners current on

their assessment payments. They also argue that substantial evidence does not

support the trial court's finding of fact regarding the assessment discount for

owners of undeveloped properties. We reverse the cost allocation method and

calculation of the discount for undeveloped properties, otherwise affirm, and

remand to the trial court for further proceedings consistent with this opinion.

                                      FACTS

       Mount Dallas Road (the Road) is located on San Juan Island. The Road is

10,857 feet long, and is comprised of 6 stacked and exclusive easements. The


                                             4
No. 78031-0-1/5


easements provide access to 84 benefitted properties owned by 60 different

property owners.

      The property owners have easement rights over the Road for ingress,

egress, and utilities to their respective properties from West Side Road. They have

the legal right to use the Road from West Side Road to the end point of their

respective easement. Depending on where their property lies, the end point of

their respective easement may be located further up the Road than where their

property's boundary line intersects the Road.

       None of the easements set forth a method for allocating maintenance and

repair costs for the Road. In 1989, a group of property owners formed a nonprofit

corporation, the Mount Dallas Association (MDA), for that purpose. MDA was

"organized   exclusively for    civic improvement, road       maintenance, and

neighborhood beautification purposes."

       MDA is a voluntary association, meaning membership is optional. Owners

of properties with a right to use the Road are entitled to membership, but are not

required to join MDA. Between 1989 and 2015, MDA raised over $500,000.00 in

voluntary contributions from property owners, all of which has or will be spent on

maintaining and improving the Road.        More recently, in 2005, MDA raised

approximately $127,000.00 to chip-seal two miles of the Road. In 2011, MDA

raised another $100,000.00 to resurface the Road.

      Abigail Welker and her husband, Clare Welker, are trustees of the Big Sky

Trust UDT 11-14-2002(the Trust). The Trust owns two contiguous parcels of land

on San Juan Island, which the We!kers access via the Road. The parcels are


                                            5
No. 78031-0-1/6


located 5,455 feet up the Road from West Side Road. The Welkers previously

served on MDA's board of directors. Clarel served as secretary for one month in

2011, and Abigail served as treasurer for four months in 2014.

         In April 2015, in response to this court's decision in Buck Mountain Owners'

Association v. Prestwich, 174 Wn. App. 702, 308 P.3d 644 (2013), MDA wrote to

all benefitted property owners, indicating that it would be billing them for their "fair

share" of road maintenance costs. It stated that Washington law "says that all

owners of property on a private road for which they have easement access must

pay an equitable/fair share of the road maintenance whether or not a road

maintenance agreement exists." It further explained,

         Buck Mountain Association (located on Orcas Island) was in the
         same situation as Mount Dallas Road Association in that the road
         was constructed, easements granted, but no road maintenance
         obligations were imposed upon the parties who benefited from the
         use of the road. So just like us, Buck Mountain had owners who
         refused to pay their fair share.

MDA stated that "[flair share is to be based on the length of the road that the owner

uses."

         On June 3, 2015, the Welkers filed a declaratory judgment action against

MDA and all individuals who owned property accessed via the Road.2 In their first

claim for relief, the Welkers sought a declaratory judgment that

        1 We use first names for clarity.
             Welkers' original complaint is not in the record. They amended their
         2 The
complaint on October 21, 2016, and June 30, 2017. Because the amended
complaints did not include all of the defendants in the caption, and because MDA's
first amended answer naming cross claim defendants did not include the cross
claim defendants in the caption, and because the trial court included a caption
naming some defendants but no cross claim defendants, we do not have a
complete caption in the record.

                                              6
No. 78031-0-1/7


      (i)     The Association has no authority to establish and enforce a
              road maintenance agreement, or any maintenance and
              assessment methodology which is not adopted and agreed to
              by all Benefitted Property Owners;
      (ii)    The Association has no authority to assess maintenance
              costs against the Benefitted Properties; and
      (iii)   The Association has no authority to collect or pursue
              collection of maintenance costs from the Benefitted Property
              Owners.

      In their second claim for relief, the Welkers sought a declaratory judgment

that "establishes a reasonable, fair and equitable method of allocation of the

expenses for the maintenance of Mt. Dallas Road (the 'Expense Allocation

Method')." They also sought a declaratory judgment that "the Owners of Benefitted

Properties allocated a majority of the expenses for the maintenance of Mt. Dallas

Road under the Expense Allocation Method are authorized to maintain Mt. Dallas

Road in accordance with the Expense Allocation Method."

      In February 2016, the Welkers filed a motion for partial summary judgment,

asking the trial court to "establish a method for allocating road maintenance

expenses." They proposed two allocation methods, the actual use method and the

legal use method. Under the actual use method, benefitted parcels would pay for

the portion of the Road that they actually use. Under the legal use method, they

would pay for the portion of the Road that they have the legal right to use. The

Welkers argued that the legal use method "present[ed] the clearer, more

reasonable, and more equitable solution." MDA filed a cross motion, seeking

allocation based on the actual use method.




                                             7
No. 78031-0-1/8


         The trial court denied the Welkers' motion and granted MDA's motion. It

found,

         For allocating road maintenance and repair expenses among the
         owners of parcels accessed via Mount Dallas Road, a method of
         proration based upon the length of the road actually used by each
         such parcel (the Actual Use Method) is more fair and equitable than
         one based upon the length of the road legally available by easements
         benefitting each such parcel (the Legal Use Method).

         In December 2016, MDA and defendant L. Curtis Widdoes, Jr., a property

owner, filed a second amended motion for partial summary judgment.3 MDA and

Widdoes asked the trial court to rule as a matter of law that

         A. The MDA is the proper managing entity for Mount Dallas Road.
         B. The MDA's Road Maintenance Agreement for Mount Dallas Road
            is binding on Consenting Property Owners.
         C. The MDA is the proper managing entity for the subject side roads.
         D. The MDA's Road Maintenance Agreements for the subject side
            roads are binding on Consenting Property Owners.
The court granted the motion.

         The Welkers also filed a partial summary judgment motion, asking the trial

court to enter an order finding that MDA is not a homeowners' association under

chapter 64.38 RCW. MDA opposed the motion, arguing that its homeowners'

association status "is not relevant to the Court's resolution" of this action. The trial

court denied the Welkers' motion. At the hearing, it clarified that its ruling does not

mean that MDA is a homeowners' association.

         In June 2017, MDA and Widdoes filed another summary judgment motion,

asking the trial court to declare the following as a matter of law and equity: (1) all



         3   Only the brief in support of the motion, not the actual motion, is in the
record.

                                               8
No. 78031-0-1/9


benefitted property owners are entitled to vote on an annual budget and majority

rules,(2) MDA is the managing entity for all until two-thirds of all property owners

vote otherwise, (3) MDA has enforcement rights, (4) MDA's formula for cost

allocation of routine general maintenance and periodic resurfacing binds all

owners, (5) owners of undeveloped parcels will be assessed at 25 percent, (6)

owners share equally in MDA's operating expenses, and (7) owners are required

to pay deposits to a reserve fund earmarked for periodic resurfacing.

      In June 2017,the Welkers filed a cross motion for summary judgment. They

asked the trial court to enter an order declaring that (1) no entity can manage the

Road on behalf of owners who do not consent to such management and assign

their individual ownership rights in the Road,(2) with respect to road maintenance,

a majority of owners may not vote to impose expenses or grant themselves rights

outside the scope of expenses and rights ordered by the trial court, and (3) any

entity assigned individual ownership rights in the Road will not possess more

enforcement rights than those possessed by the individual assigning owners.

       Last, the Welkers asked the court to adopt their "Actual Use Method" for

allocating road maintenance costs. They stated that, under their method, each

owner pays only "for the area in square feet of the Road used by that Owner to his

or her access point." The Welkers contrasted their method with MDA's method:

       The Association['s] [proportional method] treats the Road as non-
       exclusive, ignores the exclusive segments, and, instead of charging
       an Owner only for the square footage of the Road the Owner uses to
       access his or her parcel, accumulates the square footage of the
       Road and allocates a portion of the cost of maintenance up the Road
       to an Owner who does not use and has no rights to use the upper
       Road segments.


                                            9
No. 78031-0-1/10


      In its order on the parties' cross motions, the trial court first designated MDA

as the "'Majority Owner Management Entity" (MOME) for the Road, "until

otherwise changed or modified by owners of a majority of Parcels, through an

Owner Vote."4 Next, it found that all property owners had an obligation to share in

the costs of routine general maintenance of the Road, periodic resurfacing of the

Road, and administrative expenses. It stated that "deposits to a reserve fund for

future periodic resurfacing costs are appropriately categorized as necessary road-

maintenance expenses and may be collected from Property Owners on an annual

basis." And, it found that all assessments for road maintenance costs "must be

approved by a vote of Property Owners." It determined that only owners who "are

current on payment of all their assessments subsequent to entry of a Final Order

in this matter" could vote on road maintenance cost assessments.

      The trial court also adopted MDA's proposed method for allocating general

maintenance and periodic resurfacing costs. It stated,

       1. For each Parcel calculate a Parcel Numerator as follows: If the
          Parcel is a Developed Parcel then the Parcel Numerator shall be
          equal to the Area Actually Used in accessing said Developed
          Parcel. If the Parcel is an Undeveloped Parcel, then the Parcel
          Numerator shall be equal to a percentage "P" of the Area Actually
          Used in Accessing said Undeveloped Parcel, where the
          percentage P shall be specified in a further Order of this Court.

       2. The amount assessed for a given Parcel shall be equal to the
          total amount assessed for all Parcels times the fraction YJY,
          where X is the Parcel Numerator for said Parcel, and Y is the sum
          of the Parcel Numerators for all Parcels.



       The court stated that, as of the date of the order, the majority of owners
       4
had assigned their management rights to MDA. CP 480.

                                             10
No. 78031-0-1/11


       On October 2, 2017, the case went to trial on several unresolved issues,

including the assessment discount rate for undeveloped parcels. After trial, the

court entered the following finding of fact:

               7.7 Assessing Owners of Undeveloped Parcels for all
       Road maintenance costs at a rate of only 25% of the assessment
       rate payable by Owners of Developed Parcels would result in all
       Property Owners sharing fairly in the cost to repair the degradation
       that is attributable solely to environmental factors.
It concluded that "Owners of Undeveloped parcels shall be assessed for Road

maintenance costs at a rate equal to 25% of the rate used to assess Owners of

Developed parcels." The court also entered a final order encompassing its prior

rulings regarding the cost allocation method, reserve fund, and voting rights. The

Welkers appeal.

                                   DISCUSSION

       The Welkers make four arguments. First, they argue that the trial court

exceeded its authority in selecting MDA's method for allocating road maintenance

costs instead of their method. Second, they argue that the trial court exceeded its

authority in ordering all property owners to pay into a reserve fund for future road

maintenance. Third, they argue that the trial court exceeded its authority in limiting

voting rights to property owners who are current on all assessment payments.

Fourth, they argue that substantial evidence does not support the trial court's

finding of fact regarding the assessment discount for owners of undeveloped

properties.5

       5The Welkers also argue that the trial court erred in denying their partial
summary judgment motion for a declaratory ruling that MDA is not a homeowners'
association under chapter 64.38 RCW. MDA did not argue below that it derives

                                               11
No. 78031-0-1/12


  I.   Summary Judgment

       The Welkers argue that the trial court exceeded its authority on summary

judgment in selecting the cost allocation method, ordering property owners to pay

into a reserve fund, and limiting voting rights to owners current on their assessment

payments.6 This court reviews summary judgment orders de novo. Hadley v.

Maxwell, 144 Wn.2d 306, 310-11, 27 P.3d 600 (2001). Whether a trial court has

the authority to order equitable relief is a question of law that this court reviews de

novo. Kaye v. McIntosh Ridge Primary Road Ass'n, 198 Wn. App. 812, 819, 394

P.3d 446 (2017).

    A. Cost Allocation Method

       The Welkers argue first that the trial court exceeded its authority in adopting

MDA's cost allocation method, because it requires property owners to "pay for

maintenance on sections of the Road sitting on easements they have no right to

traverse." They assert that MDA's method treats "the easements creating the

Road as non-exclusive." Instead of charging an owner for the square footage of

the Road that owner uses to access his or her parcel, they state that MDA's method



its rights over the Road under chapter 64.38 RCW. At the hearing on the Welkers'
motion, it stated that its homeowners' association status was "not dispositive of
any issue." In its brief, it asserts that chapter 64.38 RCW "[p]lays [n]o [p]art in [t]his
[c]ase." And, the trial court did not base its decision to designate MDA the MOME
of the Road on MDA's statutory authority relative to chapter 64.38 RCW. Thus,
whether or not MDA is a homeowners' association is of no consequence to this
case. The trial court did not err in denying the Welkers' motion.
        6 For the first time in their reply brief, the Welkers argue instead that the trial
court abused its discretion in ordering such relief. They still argue that the trial
court lacked the "requisite equitable authority" in limiting voting rights. Pursuant to
RAP 10.3, we do not consider the Welkers' arguments raised for the first time in
their reply brief.

                                               12
No. 78031-0-1/13


"aggregates the square footage of all access points." Thus, the "Owners at the

bottom of the Road subsidize the cost of the maintenance of the Road for Owners

who are located up the Road."

       The parties agree that the easements over the Road do not contain any

provisions allocating maintenance costs.        They also agree that, under Buck

Mountain, concurrent users of a shared easement with no road maintenance

provisions must share in road maintenance costs. 174 Wn. App. at 720. They

agree that the trial court has the equitable authority to fashion the allocation of

those maintenance expenses.7 Each proposed a method for doing so. Where

they disagree is whether the trial court exceeded its authority when it ordered the

method of allocation.

       MDA proposed the following allocation method:

       1. For each Parcel, calculate a Parcel Numerator as follows: If the
          Parcel is developed, then the Parcel Numerator shall be equal to
          the total area of the portion of the Main Road actually traversed
          in accessing the Parcel via the Furthest Access Point for the
          Parcel, starting from West Side Road. If the Parcel is

       7 Before the Welkers proposed their actual use method, they filed a partial
summary judgment motion seeking a cost allocation method based on legal use.
Their proposed legal use method would allocate costs among property owners
based on their easement rights. The trial court denied the Welkers' motion, and
granted MDA's motion seeking a cost allocation method based on actual use. The
Welkers designated that order in their notice of appeal, but did not argue for the
legal use method on appeal. Northwest Properties Brokers Network, Inc. v. Early
Dawn Estates Homeowner's Association, 173 Wn. App. 778, 295 P.3d 314(2013),
provides an example of a cost allocation method based on legal use. There, a
property owner, Fredericks, had an easement over a private road, which 31 other
lots had signed an agreement to maintain, and 6 other lots used, including
Fredericks's short plat, for a total of 37 lots. Id. at 782-83, 798. This court found
that the trial court did not abuse its discretion in ordering Fredericks to "pay his pro
rata share of actual maintenance costs," or 1/37th of the total cost to maintain the
road. Id. at 799.

                                              13
No. 78031-0-1/14

          undeveloped,then the Parcel Numerator shall be equal to twenty-
          five percent(25%)of the total area of the portion of the Main Road
          actually traversed in accessing the Parcel via the Furthest Access
          Point for the Parcel, starting from West Side Road.

      2. The amount assessed for a given parcel shall be equal to the total
         annual fee times the fraction X/Y, where X is the Parcel
         Numerator for said Parcel, and Y is the sum of the Parcel
         Numerators for all Parcels.

(Boldface omitted.)

      Widdoes explained the reasoning behind MDA's method. He stated,

      The MDA's allocation method allocates costs in proportion to "use
      made" (i.e., the total amount of the road traversed in accessing an
      owner's parcel) in accordance with private-road regulations pending
      in Washington State (HB 1494), and enacted private-road
      reoulations of California and Oregon. Use made (Actual Use) is
      proxy for the amount of wear-and-tear caused to the road by the
      owner's vehicles. Because the MDA's allocation method allocates
      costs in strict proportion to use made (Actual Use), it assesses every
      owner exactly the same amount as every other owner per soruarel-
      frootl of the road actually used for access. As a result, each owner
      ends up paying costs for maintenance of the road in proportion to the
      amount of wear-and-tear that his vehicles cause to the road.

(Footnote omitted.)

      The Welkers described their allocation method as follows:

            •       Parcel 1 pays for 1/84th of the cost of the square
      footage maintenance of the Road to its access point.
            •       Parcel 2 pays for 1/84th of the cost of the square
      footage of the Road to the first access point, then pays 1/83rd of the
      cost of the square footage of the Road to its access point.
            •       Parcel 3 pays 1/84th of the cost to the first parcel's
      access point, 1/83rd of the cost to the second parcel's access point,
      and 1/82nd of the cost to its access point, and so on up the Road.
They explained,

              Under this methodology, no parcel is responsible for the cost
       of maintenance  of the Road beyond its access point. Since the Road
       was also created through a series of exclusive easements that tie the
       Road together end to end, the Plaintiffs' [Actual Use Method] is


                                           14
No. 78031-0-1/15

      consistent with such easement exclusivity, even though some of the
      parcels may have the right to traverse the Road beyond their access
      point because it is not at the end of the particular easement segment.

      To support their argument, the Welkers rely on Northwest Properties

Brokers Network, Inc. v. Early Dawn Estates Homeowners' Association, 173 Wn.

App. 778, 295 P.3d 314 (2013). There, Fredericks owned property that he

accessed via a private road, 159th, within the Early Dawn Estates Homeowners'

Association (EDE). Id. at 781-82. Fredericks had a nonexclusive easement for

ingress, egress, and utilities along 159th. Id. at 782-83. Fredericks sued EDE,

asking the trial court to determine that he was not required to pay road

maintenance assessments to EDE. Id. at 787. The trial court determined that

Fredericks was responsible for paying his pro rata share of expenditures by EDE

for road maintenance and repair along 159th, but was not required to pay a $250

annual assessment paid by EDE members. Id. at 788. The annual assessment

supported maintenance of roadways in addition to the shared easement Fredericks

used to access his property. Id. at 783.

      This court affirmed the trial court's ruling requiring Fredericks to pay only a

pro rata share of expenses actually incurred by EDE for 159th. Id. at 804. The

trial court had concluded that "EDE consists of 31 lots and that 6 other lots,

including the 4 lots in Fredericks's short plat, use 159th. Thus, Fredericks's

proportional share of road maintenance costs was 1/37th of the total cost to

maintain 159th." Id. at 798-99 (footnote omitted). This court held that "[i]t was

within the trial court's discretion to order that Fredericks was not required to pay

EDE's annual road maintenance assessment but that he was required to pay his



                                            15
No. 78031-0-1/16


pro rata share of actual maintenance costs." Id. at 799. It noted that EDE's annual

assessments are applied "not only to maintenance of 159th, but also to other roads

within the EDE subdivision." Id. at 797-98. It stated that Fredericks's legal

obligations "do not extend to maintenance of those EDE roads." Id. at 798.

       It is unremarkable to say that a person with no ownership interest in nor

right to use certain property cannot be obligated to maintain that property. While

the Welkers urge that Northwest Properties Brokers illustrates this point, neither

party disputes this point. What is at issue is whether the trial court violated this

principle.

       We agree with the Welkers that the allocation method used by the trial court

was in excess of its equitable authority. This result was inevitable since both MDA

and the Welkers proposed methods that impermissibly shifted costs, not from one

owner to another, but from one easement to another. This is not to say that either

method would have been inappropriate if the Road were a single easement. But,

the unique facts here require that each easement be evaluated separately.

       The Road was established by easement in 1964. It exits onto West Side

Road. Since then, six separate easements of varying lengths have been granted

over portions of the Road, all of which terminate at West Side Road. Not only are

the easements different lengths, but the identity and number of owners with use

rights in each varies. Only the owners with rights in a particular easement are

obligated to share in the costs of maintaining that easement. See id. at 788-89

(finding that property owner's legal obligations did not extend to maintenance of

roads to which he held no easement rights).


                                            16
No. 78031-0-1/17


      The Welkers' and MDA's proposed methods treated the Road as a single

easement. MDA's method shifted up road costs to down road owners by ignoring

easement boundaries. And, the discount for undeveloped properties was shifted

to all owners along the Road rather than shifted only among owners with rights in

the same easement as the undeveloped property. The Welkers' method shifted

costs to up road owners when portions of the easements up road from certain

access points were not allocated among owners holding that easement.8 Neither

method treated the stacked easements separately, as the law requires.

      The length of the Road and the six stacked easements were stipulated to.9

The six stacked easements overlay the original easement that created the Road.

The Road's area can be used to apportion the costs among the easements. The

square footage of the seven easements should be added together to determine

their combined area. Using the area of an individual easement as the numerator,

and dividing by the combined area as the denominator, will yield the percentage


       8 For example, the third easement terminates at 82,020 square feet up the
Road, but the last access point used for actual use allocation was at 79,040 square
feet, leaving nearly 3,000 square feet within the easement not allocated to the
owners with rights in that easement.
       9 The parties stipulate that the Road is comprised of six separate stacked
and exclusive easements. It is clear from a survey map of the Road that it contains
seven easements. The easement that created the Road is 60 feet wide, and runs
the length of the Road. The six stacked easements overlay this original easement.
All seven easements terminate at West Side Road. From that point, the
easements are located as follows: auditors fee number (AFN) 58425 terminates
28,242 square feet up the Road, AFN 58888 terminates 54,036 square feet up the
Road, AFN 58558 terminates 82,020 square feet up the Road, AFN 58559
terminates 98,346 square feet up the Road, AFN 58694 terminates 103,540
square feet up the Road, AFN 59472 terminates 134,612 square feet up the Road,
and AFN 58585 terminates beyond the end of the chip-sealed portion of the Road.
Because the parties stipulated that the chip-sealed portion of the Road ends at
145,728 square feet, that is the area of that easement that is under consideration.

                                           17
No. 78031-0-1/18


of maintenance cost attributable to each easement. These percentages should be

applied to the total maintenance costs to establish the amount owed by each

easement. Within each easement,the trial court may determine whether a division

of those costs should be divided equally among the easement holders (legal

method), or whether some equitable adjustment(actual use or nonuse in the case

of undeveloped properties) should be made. Equitable adjustments to reduce

costs to some holders of an easement must be shifted to the remaining holders of

the particular easement.

       We reverse the trial court's determination that road maintenance expenses

shall be allocated according to the formula set forth in the court's final order.

   B. Reserve Fund

       The We!kers argue second that the trial court exceeded its authority in

ordering property owners to make contributions to a reserve fund managed by

MDA for future road maintenance. They state that the court "created a de facto

contract between the Owners and the third party managing the reserve fund." The

Welkers assert that the right to assign management of an owner's money "is clearly

a personal contractual right," requiring the owner's consent. Thus, they argue that

"the trial court cannot order what, in the absence of a covenant or recorded

document establishing such right, is clearly a contractual right."

       In its final order, the trial court stated,

              3.     Costs of Period Resurfacing/Reserve Fund. All
       Property Owners have an obligation to share in the costs to
       periodically resurface the chip-sealed Road. Deposits to a reserve
       fund for future periodic resurfacing costs are appropriately
       categorized as necessary road-maintenance expenses and may be


                                                18
No. 78031-0-1/19

       collected from Property Owners on an annual or special basis. Such
       reserve fund shall be used exclusively for resurfacing of the Road,
       including preparation for resurfacing. . . . A MOME, or other group
       of Property Owners owning a majority of all Parcels and acting
       collectively, by and through an Owner Vote, is entitled to collect and
       hold the reserve fund in trust for all Property Owners.

       Citing Buck Mountain, the Welkers state that trial courts "possess . . . the

'equity power to impose reasonable road maintenance obligations where no [road

maintenance] agreement exists." (Quoting Buck Mountain, 174 Wn. App. at 716

(emphasis added.) But, they maintain that this power does not extend to "items

like administrative expenses and reserve funds."1° Relying on Visser v. Craig, 139

Wn. App. 152, 160, 159 P.3d 453 (2007), they argue that the trial court's equity

power is limited by the actual covenants that created the shared roadway. Visser

involved a question of an easement by necessity. 139 Wn. App. at 158. It did not

address allocation of maintenance obligations among easement users. Nothing in

the case contradicts this court's later decision in Buck Mountain on imposition of

reasonable road maintenance obligations.

       The Welkers also argue that "the trial court's equity power is limited solely

to road maintenance." In Buck Mountain, this court clarified that there is "well-

settled case authority holding that, absent agreement, joint use of an easement

creates an obligation to share costs." 174 Wn. App. at 720. It also concluded that

"the trial court's inherent equity power includes the authority to apportion

       10 In addition to ordering property owners to pay into a reserve fund, the trial
court determined that all owners have an obligation to share in "administrative
expenses incurred by a MOME that are essentially unavoidable, and therefore
necessary, including, without limitation, expenses related to calculating,
documenting, and collecting assessments, accounting for expenditures, and
arranging and overseeing maintenance of the Road." The Welkers did not assign
error to this determination.

                                             19
No. 78031-0-1/20


reasonable road maintenance costs based on the circumstances of each case."

Id. at 726 n.26. Here, the trial court ordered that the reserve fund be used

exclusively for "resurfacing of the Road."      The Welkers do not argue that

resurfacing does not constitute road maintenance.         Nor do they argue that

compelling property owners to pay into a reserve fund is an unreasonable road

maintenance obligation.

      The Welkers argue that, in ordering them to pay into a reserve fund, the trial

court created a "de facto contract" between them and MDA. They cite no authority

for this argument. Buck Mountain requires contribution to maintenance costs, not

a contract to share those costs. See id. at 720. The trial court did not order the

Welkers to enter into a contract with MDA. Rather, it determined that, by virtue of

their joint use of an easement over the Road, they have an obligation to share in

periodic resurfacing costs. And, it found that deposits to a reserve fund for future

periodic resurfacing costs are "necessary road-maintenance expenses" that an

MOME may collect from them. The trial court did not create a de facto contract.

      The trial court's equity power "is inherently flexible and fact-specific."

Proctor v. Huntinqton, 169 Wn.2d 491, 503, 238 P.3d 1117 (2010). This court has

declined "to adopt a fixed rule for delimiting the court's inherent equity power to

allocate maintenance costs based on the particular facts and equity of a case."

Buck Mountain, 174 Wn. App. at 725. Resurfacing costs were a proper part of

maintenance. Requiring deposits to a reserve fund to pay for future resurfacing

costs was not an unreasonable requirement to ensure all owners participated in

the joint maintenance obligation.


                                           20
No. 78031-0-1/21


       Accordingly, the trial court did not exceed its equitable authority in ordering

property owners to pay into a reserve fund to cover periodic resurfacing costs.

   C. Voting Rights

      The We!kers argue third that the trial court exceeded its authority when it

"limited voting on future assessments to Owners who are current on past

assessments." They assert that Inio case law or statutory provision supports a

rule that an owner, just because they are in default on payment, has no right to

vote on assessments for expenditures to be made in the future." The Welkers

contend that this rule "creates a paradoxical situation" where owners "cannot

decide when and how much to pay for assessments unless they can vote, but they

cannot vote unless they have paid all past assessments in full."

       In its final order, the trial court stated,

      Only Property Owners who are current in their payment of all
      assessments subsequent to entry of a Final Order in this matter
      ("Paid-Up Property Owners") may cast votes to approve or
      disapprove the proposed budget and assessment. One vote may be
      cast for each Parcel owned by a Paid-Up Property Owner, without
      regard to the number of persons or entities who may collectively own
      such Parcel.

      The We!kers cite no authority to support their argument that the trial court

exceeded its equitable authority. They rely on the absence of cases or statutes

supporting a trial court's holding that "only owners current on all past assessments

can vote on future assessments." This court is not required to consider arguments

not supported by authority. Mercer Place Condo. Ass'n v. State Farm Fire & Cas.

     104 Wn. App. 597, 606, 17 P.3d 626 (2000).




                                                21
No. 78031-0-1/22


       In Buck Mountain, this court considered a similar argument. There, Bentley

and Prestwich owned property accessed via a road maintained by the Buck

Mountain Owners Association (Association). Buck Mountain, 174 Wn. App. at 707-

08, 710-11. They were not members of the Association. Id. at 711. The

Association sued Bentley and Prestwich after they failed to pay road maintenance

fees. Id. at 711-12. The trial court ordered them to pay a certain percentage of

road maintenance costs regularly assessed by the Association on its members.

Id. at 712.

       On appeal, Bentley and Prestwich argued in part that the trial court's

"imposition of a road maintenance obligation" subjected them to taxation without

representation, because it "provide[d]the Association unilateral authority to set the

amount of their annual road maintenance obligation." Id. at 728. They cited no

authority "holding that an equitable cost-sharing obligation is invalid unless

accompanied by the right to vote on those costs." Id. Accordingly, this court

determined that their claim failed. Id.

       The trial court did not exceed its broad equitable authority by limiting voting

rights to property owners who are current on all assessment payments.11

 II.   Substantial Evidence

       The Welkers argue last that the trial court abused its discretion in making a

finding of fact regarding the assessment discount for owners of undeveloped




       11 Because we conclude that the trial court did not exceed its authority, we
do not address MDA's justiciability and standing arguments.

                                             22
No. 78031-0-1/23


properties. They assert that the court ignored the parties' stipulation and the facts

presented.

       The trial court entered the following finding of fact regarding the assessment

discount:

              7.7     Assessing owners of Undeveloped Parcels for all Road
       maintenance costs at a rate of only 25% of the assessment rate
       payable by Owners of Developed Parcels would result in all Property
       Owners sharing fairly in the cost to repair the degradation that is
       attributable solely to environmental factors.[12]

       This court reviews the trial court's findings of fact for substantial evidence.

Merriman v. Cokeley, 168 Wn.2d 627, 631, 230 P.3d 162 (2010). Substantial

evidence is that which would persuade a fair-minded, rational person of the

declared premise. Id. A reviewing court will not disturb findings of fact that are

supported by substantial evidence, even if there is conflicting evidence.          Id.

Unchallenged findings are verities on appeal. Id. This court may affirm on any

basis supported by the evidence. Ladenburq v. Campbell, 56 Wn. App. 701, 703,

784 P.2d 1306 (1990).

       At trial, the Welkers and MDA stipulated to the following facts:

       1. Owners of undeveloped parcels make de minimis use of the road
          and should be assessed nothing (0%) for routine road
          maintenance and for repairing wear-and-tear caused by owners
          of developed parcels.
       2. However, even if there were no traffic on the road, the road would
          still need to be resurfaced occasionally, because weathering
          (oxidation, sun, wind, water, weeds and moss) damages the
          surface of the road (collectively, "Environmental Damage").

       12 The Welkers do not specifically identify this finding of fact, nor any other
findings of fact, in their brief. But, because they refer to the finding of fact
"[r]egarding the [a]ssessment [d]iscount for [o]wners of [u]ndeveloped
[p]roperties," we construe their argument as referring to finding of fact 7.7.

                                             23
No. 78031-0-1/24

       3. Arguably, owners of undeveloped parcels should share equally in
          that portion of the cost of resurfacing that is attributable to
          repairing Environmental Damage alone.

They also agreed that with normal traffic, the Road needs to be resurfaced every

7 to 10 years.     But, they disagreed as to how often the Road would need

resurfacing due to environmental damage alone.

       The Welkers argue that their unused driveway, which needs resurfacing

after only 6 years, is "the best evidence that a chip sealed road" with no traffic

"would still need to be resurfaced within the same 7 to 10 year time frame." Mike

Carlson, a general contractor, testified that the Welkers' unused driveway looks

like it needs resurfacing after only six years. As a result, the Welkers proposed

assessing undeveloped parcel owners the full cost of resurfacing the Road.

       In contrast, testimony by Carlson, Widdoes, and another property owner,

John Meyerott, indicates that the Road would need resurfacing every 14 years due

to environmental damage alone. Widdoes testified that the resurfacing cycle of

Larkspur Lane, a lightly trafficked side road, is 14 years. Larkspur Lane and

Nighthawk Lane, another lightly trafficked side road, received chip sealing in 2011.

Based on Larkspur Lane's condition, Meyerott testified that he would recommend

the owners wait another seven years before they chip seal the road again. When

asked if either road needed sealing "any time soon," Carlson responded that they

"[1]ooked pretty good."

       And, Carlson testified that Larkspur Lane is a better comparison to the Road

than the Welkers' unused driveway. He stated that "the right traffic over a road




                                           24
No. 78031-0-1/25


with substrate will last longer than one that's been left," and explained that the

Welkers' unused driveway would probably degrade faster due to weather.

        In calculating MDA's proposed assessment rate for undeveloped parcel

owners, Widdoes testified that MDA put together a calculation that "inputs a lifetime

and outputs a . . . percentage." MDA chose to input an 18 year lifetime for the

Road.

        MDA stated that the cost of applying a new surface to the Road is

approximately $100,000, and the total cost of maintenance over a 7 year

resurfacing cycle is $156,000. To determine the fraction of resurfacing costs

attributable to environmental damage alone, it divided 7 years, the Road's

resurfacing cycle, by 18 years, the number it chose as the Road's resurfacing cycle

if the only source of degradation was environmental damage. Thus, 7 divided by

18 is approximately 39 percent.

        Next, to determine the amount of resurfacing costs attributable to

environmental damage alone, MDA multiplied $100,000, the resurfacing cost, by

39 percent. It then took that amount, $39,000, and divided it by the total cost of

maintenance over a 7 year resurfacing cycle, $156,000, to reach 25 percent. MDA

concluded that 25 percent is "a fair assessment rate for undeveloped parcels."

        In his testimony, Widdoes clarified,

        The MDA method says that this $38,000 over a seven-year cycle will
        be shared equally among undeveloped and developed parcels. And
        it does that not by saying that you're going to pay 38 percent of
        resurfacing costs. It says, it says that by saying that you're going to
        pay 25 percent of all costs.




                                               25
No. 78031-0-1/26


       The trial court found that assessing undeveloped parcel owners for road

maintenance costs at a rate of 25 percent of the rate payable by developed parcel

owners "would result in all Property Owners sharing fairly in the cost to repair the

degradation that is attributable solely to environmental factors." The trial court had

the authority to choose a calculation method. However, the calculation here

assumes the Road's resurfacing cycle would be 18 years if the only source of

degradation was environmental damage.

       The question was how often the Road would need resurfacing due to

environmental damage alone. The evidence about unused roads indicates a 7 to

10 year resurfacing cycle and suggests that they break down faster than lightly

used roads. The evidence of a 14 year resurfacing cycle was for lightly used roads.

No direct evidence supports an 18 year resurfacing cycle.

       The only testimony about an 18 year cycle was from Widdoes in explaining

his proposed calculation: that 18 years is in a range "that seems to be consistent

with the roads we looked at." He also stated that he has "no expertise to say what

the number means." Widdoes further testified that 69 percent of all parcels agreed

that 25 percent is a fair number. He explained that 18 years is the number that is

consistent with a 25 percent assessment rate for undeveloped parcels. This

agreement among the owners is not evidence that the Road's resurfacing cycle

would be 18 years if the only source of degradation was environmental damage.

       Accordingly, substantial evidence does not support finding of fact 7.7, which

states that a 25 percent assessment rate for undeveloped parcels would result in

all owners sharing fairly in the cost to repair the degradation that is attributable


                                             26
No. 78031-0-1/27


solely to environmental factors. As a result, this finding of fact must be stricken.

In this absence of substantial evidence, conclusion of law 7, which states that

"Owners of Undeveloped Parcels shall be assessed for Road maintenance costs

at a rate equal to 25% of the rate used to assess owners of Developed Parcels,"

must also be stricken.

       We reverse the cost allocation method and calculation of the discount for

undeveloped properties, otherwise affirm, and remand to the trial court for further

proceedings consistent with this opinion.



                                                                                  •



WE CONCUR:




                                            27